Case: 14-50063      Document: 00512800470         Page: 1    Date Filed: 10/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-50063                                 FILED
                                  Summary Calendar                         October 10, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
LEOLA ADELENA STUART,

                                                 Movant-Appellant

v.

ESTELLA JUDSON; GREG JUDSON; ROSLYNN GUTIERREZ-CRUZ,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 5:14-CV-50


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Leola Adelena Stuart moves for leave to proceed in forma pauperis (IFP)
on appeal from the district court’s denial of her motion for a restraining order,
which was construed as a motion for a temporary restraining order.
Additionally, she seeks the appointment of counsel.
       We lack jurisdiction over the denial of Stuart’s request for a temporary
restraining order. See Faulder v. Johnson, 178 F.3d 741, 742 (5th Cir. 1999).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50063   Document: 00512800470    Page: 2   Date Filed: 10/10/2014


                               No. 14-50063

Accordingly, we DENY her motion and DISMISS her appeal for lack of
jurisdiction. See id. Her motion for the appointment of counsel is likewise
DENIED. See Ulmer v. Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982).




                                    2